Citation Nr: 0633833	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-05 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1974 to July 1976; from July 1977 to 
February 1979; and from January to June 1983.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2004, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri confirmed and continued 
its denial of service connection for psychiatric disability.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDING OF FACT

The veteran's psychiatric disability, diagnosed primarily as 
depression, was first manifested several years after service, 
and the preponderance of the competent evidence of record 
shows that it is unrelated thereto.


CONCLUSION OF LAW

Psychiatric disability, diagnosed primarily as depression, is 
not the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in APRIL 2001 AND 
April 2004, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claim.  
In accordance with the duty to assist, the letters informed 
the veteran what evidence and information VA would be 
obtaining, and essentially asked him to send to VA any 
information he had to process the claim.  The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for a service connection 
claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the appeal of the claim for service connection, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, and was 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  Specifically, he has informed 
VA that he has no additional evidence to submit.  He was 
offered a hearing, and testified before the undersigned 
Acting Veterans Law Judge (VLJ), in March 2003.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  




II.  The Facts and Analysis

In March 2003, the veteran had a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  The veteran testified 
that his psychiatric disability was first manifested by a 
suicide attempt during his second period of active duty.  

However, the competent evidence of record shows that the 
veteran's chronic psychiatric disability, diagnosed primarily 
as depression, was first manifested several years after 
service.  Moreover, such evidence is negative for any 
findings of a nexus between that disability and service.  
Accordingly, service connection is denied. 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In this case, there were no complaints or clinical findings 
of psychiatric disability during any of the veteran's periods 
of service.  

In October 1978, while confined in the brig during his second 
period of active duty, the veteran did attempt suicide by 
inflicting lacerations on his upper extremities and left 
ankle.  However, subsequent psychiatric consultations in 
service determined that the veteran was acting out in an 
attempt to have his needs met and that such actions were not 
manifestations of a discernible psychiatric disorder.

Indeed, during a VA orthopedic examination in October 1980, 
it was noted that the veteran had no psychiatric 
abnormalities; and during a VA hospitalization for the 
treatment of alcohol dependence from July to August 1987, it 
was noted that the veteran had no psychiatric disability. 

Chronic psychiatric disability was first clinically reported 
during VA hospitalization from February to March 1989.  The 
diagnoses were dysthymia; a pathological grief reaction on 
the anniversary of his mother's death; and a mixed 
passive/dependent and paranoid personality.

Since 1989, the veteran has continued to receive treatment 
for psychiatric disability, diagnosed primarily as 
depression.  Despite such treatment, however, there is no 
competent evidence of record that such disability is in any 
way related to service.

There is evidence that the veteran suffers from a personality 
disorder.  In fact, the report of the most recent (November 
2005) VA psychiatric examination, shows that the veteran's 
depression is a manifestation of avoidant personality 
disorder.  

Personality disorders are not considered disabilities within 
the meaning of VA law and regulations providing compensation 
benefits.  38 C.F.R. § 3.303(c).  Consequently, service 
connection is not available for such disorders.

Indeed, the only reports that the veteran's psychiatric 
disability is related to service come from the veteran (see, 
e.g., the transcript of the hearing held before the 
undersigned Acting Veterans Law Judge in March 2003).  

As a layman, however, the veteran is only qualified to report 
on matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection.  
Absent such evidence, the veteran cannot meet the criteria 
for service connection for psychiatric disability.  
Accordingly, the appeal is denied.

In arriving at this decision, the Board notes that the 
veteran has been treated on many occasions for alcohol 
dependence, and that the need for such treatment was first 
noted during his service separation examination in February 
1979.  

Although the report of the veteran's May 1980 hospitalization 
at Christian Hospital shows depression secondary to alcohol 
and cocaine dependence, it should be noted that service 
connection is not warranted for disability which is the 
result of abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.301(a) (2006).  

The Board also notes that there have been scattered diagnoses 
of psychoses, such as bipolar disorder (see, e.g., the VA 
record of the veteran's treatment in September 2004); 
however, such diagnoses have not been established.  Indeed, 
not only does the preponderance of the evidence show a 
diagnosis of depression, the report of the most recent VA 
examination shows that the veteran does not have a psychosis.  
Absent such diagnosis, service connection for a psychosis is 
not warranted.

Finally, in September 2006, the veteran's representative 
argued that the report of the November 2005 VA examination 
was inadequate for rating purposes, because the examiner had 
not considered a significant amount of evidence obtained 
pursuant to the Board's January 2004 remand.  He noted that 
the examination report was contained in Volume 2 of the 
claims file, while a significant amount of additional 
evidence was contained in Volumes 3 and 4.  Therefore, the 
examiner requested that an additional examination be 
administered.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2006).  

Contrary to the representative's contentions, the majority of 
the evidence in Volumes 3 and 4 of the claims file was 
received for the record approximately one month prior to the 
November 2005 examination.  

While the representative is correct that evidence reflecting 
the veteran's treatment from February 2005 to April 2006, 
were received for the record in April 2006, such evidence 
reflects no more than continuing treatment for various 
disabilities including depression.  They make no reference to 
the etiology of the veteran's psychiatric disability, much 
less provide a nexus between that disability and service.  
They are essentially cumulative in nature; and as such, the 
failure to review such evidence does not render the November 
2005 VA examination inadequate for rating purposes.  
Accordingly, a new examination will not be scheduled.


ORDER

Service connection for psychiatric disability is denied.



____________________________________________
G. JIVENS Mc RAE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


